Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12 January 2022 has been entered.

Information Disclosure Statement
Applicants’ two (2) Information Disclosure Statements, filed 12 January 2022, are acknowledged and have been considered.

Allowable Subject Matter
Claim 1, 5-28, 39, 40 and 43-47 (32 claims) are allowed.

EXAMINER’S AMENDMENT
The Examiner’s Amendment set forth in the Notice of Allowance mailed 26 November 2021 is hereby incorporated by reference in its entirety.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed SERD (Selective Estrogen Receptor Downregulator) compounds are not disclosed or made obvious by the prior art.  The closest prior art is of Wardell et al. (“Efficacy of SERD/SERM Hybrid-CDK4/6 Inhibitor Combinations in Models of Endocrine Therapy–Resistant Breast Cancer”, Clinical Cancer Research, 2015, Vol. 21(22), pp. 5121-5130; cited by Applicant on IDS filed 10/27/2020).  Wardell et al. teach the combination of the CDK4/6 inhibitor, palbociclib (the first CDK4/6 inhibitor compound recited by instant claim 1), with the SERD fulvestrant,  effectively inhibit the growth of MCF7 cell or ESR1-mutant patient-derived tumor xenografts,  In tamoxifen-resistant MCF7 xenografts, the palbociclib/SERD combination resulted in an increased duration of response as compared with either drug alone.  See Abstract.  Since the prior art does not teach the instantly claimed SERDs its substitution for fulvestrant could not have been contemplated prior to the instant priority date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629

/SAVITHA M RAO/Primary Examiner, Art Unit 1629